DEL SOLE, Judge,
dissenting.
I am unable to join the opinion of the Majority.
This is a case where neither side appeared when called for the scheduled arbitration hearing, and following this nonappearance, the trial court entered a non pros. I conclude that the court had authority to enter that judgment. The Majority suggests that under Pa.R.Civ.P. 1304(a) the trial court lacked authority to enter a non pros, however that rule does not apply to the facts before us. Rule 1304(a) refers to action which may be taken by the arbitrators where only one party fails to appear for the hearing. As noted, this case concerns a matter where neither side appeared.
In Debroff v. Corretti, 435 Pa.Super. 279, 645 A.2d 859 (1994) we held that when neither party appears for the arbitration hearing, Pa.R.Civ.P. 218 applies and a trial judge is permitted to enter a non pros. The application of Rule 218 is sound. Arbitration is governed by Pa.R.Civ.P.1301 et. sec. Rule hearing in conformity with Rule 1038(a).” This reference to Rule 1038(a) TRIAL WITHOUT JURY gives the same status to an arbitration hearing as a non-jury trial. Rule 218 permits a trial judge to enter a non pros if a party does not appear when a case is called for trial.
Not only do I believe the decision in De-broff is correct, but I also find it represents sound policy. Applying Rule 218 prevents parties from ignoring the arbitration process and it serves to protect the courts from the administrative and financial burden which would ensue as a result of scheduling problems caused by litigants who do not appear when their cases are called for trial. If courts are prevented from entering a non pros where neither party appears at arbitration, a buildup of case inventory occurs. Also, litigants patiently waiting for their cases to be scheduled for an arbitration are delayed by the listing of cases where neither side appears. In my view there must a sanction for not appearing. I note that this court can dismiss an appeal when neither party appears at the time of argument. Pa. R.A.P. 2314. We should allow trial courts *748the ability to impose this same sanction where parties ignore the arbitration process.
A party with legitimate reason for not attending a scheduled arbitration is not without relief from the court’s entry of a non pros. In such an instance that party may file a petition for relief from the judgment of non pros. Pa.R.Civ.P. 8051. In appropriate cases, where the relief is warranted, the non pros will be removed and the ease can be relisted for arbitration. Thus, the entry of a judgment of non pros when neither party appears for a scheduled compulsory arbitration hearing, is fair to the parties and eliminates the unnecessary administrative burden of continuously carrying the case on the docket.
Having concluded that the trial court had the authority to enter the judgment of non pros, our scope of review is to determine whether the court abused its discretion by refusing to remove that judgment. The trial court found that Appellant failed to establish a reasonable explanation or legitimate excuse for her failure to appear. This ruling is fully supported in the record based upon the facts alleged by Appellant in her petition and amended petition. Furthermore, the plaintiff not only failed to appear but also has yet to file a Complaint. This inaction and the blatant ignoring of court processes is further support for both the entry of the judgment, and the denial of relief.
The result proposed by the' Majority, which allows the case to proceed to arbitration, fails to recognize the fact that a complaint has not been filed, and absent the filing, the specific facts of the case remain undisclosed. While the filing of the writ of summons in August of 1993, and its service, would act to toll the statute of limitations, the tolling can occur only if the writ was timely filed. This we are unable to discern absent the filing of a complaint. The record in this case does contain, as exhibits, reports from another treating dentist which indicate that Appellant was treated by Appellee some time before September 1991. If the injury occurred more than two years prior to the filing of the writ, a statute of limitations problem exists. The absence of a filed complaint in this matter leaves open this important matter. Further if the statute of limitations has expired, to remand the case to proceed to arbitration, as the Majority suggests, would be a waste of judicial resources. At the very least, we should not offer relief to a party who, for over three years, has not seen fit to draft a complaint, let alone file one. I dissent, and would affirm the court’s judgment.